Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 6-9 has been amended as follows:

In Claim 6, line 1, “claim 5” has been changed to “claim 1”.
In Claim 7, line 1, “claim 5” has been changed to “claim 1”.
In Claim 8, line 1, “claim 5” has been changed to “claim 1”.
In Claim 9, line 1, “claim 5” has been changed to “claim 1”.


Authorization for this examiner’s amendment was given by K. Kevin Mun on 01/19/2022.





Allowable Subject Matter

Claims 1-3, 6-9 and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  

ZOU et al (WO 2018064805 A1, corresponding US application publication US 20190229234 A1) and Yu et al (US 20120256187 A1). Figure 5 of ZOU discloses an LED pixel device comprising a first light-transmitting substrate (303, [0055]), a second light-transmitting substrate (305) overlying the first light-transmitting substrate, a third light-transmitting substrate (307) overlying the second light-transmitting substrate, a first light-emitting cell (308, [0053]) underlying the first light-transmitting substrate (303), a second light-emitting cell (309) interposed between the first light-transmitting substrate (303) and the second light-transmitting substrate (305), and a third light-emitting cell (310) interposed between the second light-transmitting substrate (305) and the third light-transmitting substrate (307) wherein the first light-emitting cell, the second light-emitting cell, and the third light-emitting cell emit light of different wavelengths ([0048]), wherein the LED pixel devices further comprising a first electrode pad (312, anode for 308), a second electrode pad (312, anode for 309), a third electrode pad (312, anode for 310), and a fourth electrode pad (311, cathodes)  underlying the first light-transmitting substrate wherein the first p layer is connected to the first electrode pad, the second p layer is connected to the second electrode pad through a first interconnection (via connecting 312), the third p layer is connected to the third electrode pad through a second interconnection 
 
However, none of the above prior arts alone or in combination with other arts teaches an LED pixel device comprising “a first light- transmitting substrate, a second light-transmitting substrate overlying the first light- transmitting substrate, a third light-transmitting substrate overlying the second light- transmitting substrate, a first light-emitting cell underlying the first light-transmitting substrate, a second light-emitting cell interposed between the first light-transmitting substrate and the second light-transmitting substrate, and a third light-emitting cell interposed between the second light-transmitting substrate and the third light- transmitting substrate wherein the first light-emitting cell, the second light-emitting cell, and the third light-emitting cell emit light of different wavelengths, wherein a fourth electrode pad underlying the first light- transmitting substrate, and wherein the first p layer is directly connected to the first electrode pad, the second p layer is connected to the second electrode pad through a first interconnection, 

For these reasons, independent claim 1 is allowed.
Claims 2-3, 6-9 and 12-15 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/20/2022